    Case 2:18-cv-00503-JTM-JCW Document 170-1 Filed 10/15/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 ROBERT JONES,                               :    CIVIL ACTION NO. 2:18-CV-0503-JTM-JCW
                                             :
                          Plaintiff          :    SECTION H(2)
                                             :
          v.                                 :    JUDGE JANE TRICHE MILAZZO
                                             :
 LEON CANNIZZARO, JR., and                   :    MAGISTRATE JOSEPH C. WILKINSON, JR.
 ABC INSURANCE COMPANIES 1-10,               :
                                             :
                           Defendants.       :    JURY TRIAL DEMANDED

       MEMORANDUM IN SUPPORT OF UNOPPOSED MOTION FOR ORDER
              COMPELLING PRODUCTION OF DOCUMENTS

       Pursuant to Federal Rule of Civil Procedure 26(b)(1), Plaintiff Robert Jones (“Mr. Jones”)

respectfully submits this Memorandum in Support of his Unopposed Motion for Order Compelling

Production of Documents. Rule 26(b)(1) provides that “[p]arties may obtain discovery regarding

any nonprivileged matter that is relevant to any party’s claim or defense and proportional to the

needs of the case.” Fed. R. Civ. P. 26(b)(1). In his Complaint, Mr. Jones alleges that he was

mistakenly identified by two witnesses, and that the witnesses’ initial descriptions of the

perpetrator more closely matched the appearance of Lester Jones. See Doc. No. 1 at ¶¶ 1–3, 5, 22–

29. Mr. Jones thus seeks to obtain from the Louisiana Department of Corrections any photographs

of Lester Jones in the Department’s possession to assist him in proving that Lester Jones was the

sole perpetrator of the crimes for which Mr. Jones was wrongfully convicted. Because Mr. Jones

has been informed by the Department that he cannot obtain photographs in its files without a court

order, Mr. Jones now seeks the Court’s assistance in obtaining these documents. Counsel for

Defendant Leon Cannizzaro, Jr., has been contacted and does not oppose the Court’s granting this

Motion.
    Case 2:18-cv-00503-JTM-JCW Document 170-1 Filed 10/15/19 Page 2 of 3



       For these reasons, Mr. Jones respectfully asks this Court to grant his Unopposed Motion

for Order Compelling Production of Documents and to issue a Subpoena Duces Tecum ordering

the Louisiana Department of Corrections to release any photographs of Lester Jones in its

possession to Mr. Jones’s undersigned counsel.

                                                     Respectfully submitted,

                                                     /s/ Mary Swears
                                                     Alan Vinegrad* (T.A.) (N.Y. 1967140)
                                                     Erin Monju* (N.Y. 5160908)
                                                     John Nelson* (N.Y. 5605241)
                                                     Mary Swears* (N.Y. 5677687)
                                                     COVINGTON & BURLING LLP
                                                     The New York Times Building
                                                     620 Eighth Avenue
                                                     New York, N.Y. 10018
                                                     Phone: (212) 841-1000
                                                     Email: avinegrad@cov.com,
                                                            emonju@cov.com,
                                                            jnelson@cov.com,
                                                            mswears@cov.com

                                                     with

                                                     Mark A. Cunningham (La. 24063)
                                                     JONES WALKER LLP
                                                     201 St. Charles Avenue, Ste. 5100
                                                     New Orleans, L.A. 70170
                                                     Phone: (504) 582-8536
                                                     Email: mcunningham@joneswalker.com

                                                     and

                                                     Nina Morrison* (N.Y. 3048691)
                                                     INNOCENCE PROJECT
                                                     40 Worth Street
                                                     Suite 701
                                                     New York, N.Y. 10013
                                                     Phone: (212) 364-5340
                                                     Email: nmorrison@innocenceproject.org

                                                     *Admitted pro hac vice
                                                     Attorneys for Plaintiff Robert Jones

                                                 2
    Case 2:18-cv-00503-JTM-JCW Document 170-1 Filed 10/15/19 Page 3 of 3



                               CERTIFICATE OF SERVICE
       I hereby certify that a copy of the above and foregoing document has been served upon all

counsel of record by using the CM/ECF system, this 15th day of October, 2019.

                                                          /s/ Mary Swears




                                               3
